Appellant moves for a rehearing in this case on the ground of the insufficiency of the testimony and the refusal of a special charge instructing the jury that if they had a reasonable doubt as to whether the property claimed by the State to be that taken from the burglarized house was the property which *Page 49 
in fact had been theretofore taken from said house, they would not consider the cigarettes exhibited to them as any evidence against appellant. The evidence shows that the house referred to in the indictment was broken and entered on the night in question. It was a store-house and the property taken was a considerable number of cigarettes of three different brands. Appellant was in and around said place on the afternoon preceding the night of the burglary. There was an alley by the side of or back of said store building. Officers saw appellant on the night of the burglary near the mouth of said alley with a large package or bundle under his arm. He ran. One officer went around to another entrance to the alley and there met and arrested appellant who apparently had run back through the alley past the alleged burglarized store. When arrested appellant did not have the package or bundle had by him when first seen. Sitting just inside the alleged burglarized store when it was next visited was found a large package or bundle containing cigarettes of the three brands mentioned as taken from the burglarized house. We do not think these facts lacking in that cogency deemed necessary to support a conviction for burglary. The charge of the court told the jury that if they had a reasonable doubt as to the guilt of the accused he should be acquitted. There seems small room for doubt as to the proposition that the package seen in possession of the appellant was that shortly thereafter found in the burglarized house and which contained the property taken from the shelves of the proprietor.
Finding no error in the original disposition of the case, the motion for rehearing will be overruled.
Overruled.